Title: To James Madison from John Gavino, 27 December 1802
From: Gavino, John
To: Madison, James


					
						No. 109
						Sir
						Gibraltar 27. December 1802
					
					I beg leave to referr to what I had the honor of writing you ⅌ my last No. 108 under 23d. Inst. 

& now transmit you anexd Copy of a Letter received from Consul Eaton of Tunis 9th: Ulto.,  I have also 

sent off to Capns. Murray & Campbell duplicates thereof.
					A french Squadron of five large french Ships of War & a Brig whent past this day from the 

Westward Supposed to be from St: Domingo.  I have the honor to be with respect, Sir Your most obedt. 

& most hl. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
